      Case 1:19-cv-04355-LGS-GWG Document 454 Filed 07/17/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :      ORDER

                 Plaintiff,                                   :       19 Civ. 4355 (LGS) (GWG)

        -v.-                                                  :

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

      Before the Court is the motion of plaintiff (“SEC”) to compel the deposition of defendant
Mykalai Kontilai in New York (Docket ## 371, 372, 375, 376, 385, 425, 426, 434).
        Kontilai has two separate grounds for asserting he need not appear in New York for his
deposition: (1) that he should not be deposed at all because of his pending asylum application
and (2) that the deposition should be taken in Russia (Docket # 425). We address each argument
next.
Effect of Asylum Application
        Where a party resists appearing at a noticed deposition, the Federal Rules of Civil
Procedure require that the party raise the issue by means of a motion for a protective order. See
Fed. R. Civ. P. 37(d)(2) (failure to appear at a noticed deposition is sanctionable “unless the
party failing to act has a pending motion for a protective order under Rule 26(c)”). It does not
appear that the SEC went through the formality of serving a notice of deposition. Nor would we
expect it to do so given that notices of deposition should be issued only after the parties agree on
an available date. Nonetheless, the same burden associated with seeking a protective order
logically must apply to a party who simply refuses to cooperate in the scheduling of his
deposition.
       It is well settled that to the extent a party seeks a protective order under Rule 26(c), that
party “has the burden of showing that good cause exists for issuance of that order.” Gambale v.
Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004); accord John Wiley & Sons, Inc. v. Book
Dog Books, LLC, 298 F.R.D. 184, 186 (S.D.N.Y. 2014). Thus, the burden to explain why he has
good cause to decline to be deposed in New York rests with Kontilai.
       Kontilai asserts that his asylum application should excuse him from being deposed in this
case (Docket # 425 at 6). 1 Kontilai literally does not cite to a single case that explains the basis

        1
            We assume arguendo that Kontilai in fact has a pending asylum application.
                                                         1
     Case 1:19-cv-04355-LGS-GWG Document 454 Filed 07/17/20 Page 2 of 5




for his argument. As was true with regard to prior applications seeking to compel discovery
from Kontilai that Kontilai resisted on account of his asylum application, see Docket ## 366,
379, 411, we will assume that Kontilai intends to invoke Fed. R. Civ. P. 26(c)(1), which permits
a court to issue a protective order where a party shows “undue burden,” see Docket # 427 at 2.
However, Kontilai never describes what the burden is that he would suffer if he had to fulfill his
legal obligations in this case.
         Kontilai does submit the declaration of an alleged expert on Russian law who, in a
disjointed declaration, asserts that Kontilai’s ability to obtain asylum in Russia will be prejudiced
if he is ordered to be deposed in the United States. See Docket # 426-3 at *10. 2 The expert
gives no comprehensible explanation of why this is so, however. All this Court can glean from
the declaration are the unsurprising conclusions that (1) the Russian Constitution prevents Russia
from forcing Kontilai to return to a country to face persecution and (2) that Kontilai’s rights
under international law would be violated if he were forced to return to a country to face
persecution. Id. The expert’s leap to the conclusion that Kontilai’s asylum application would be
prejudiced if he were ordered to be deposed in this case is never explained. Kontilai’s own
memorandum of law does nothing to elucidate exactly what it is about a deposition that would
affect the asylum application.
        In the end, however, it does not matter why the expert believes that an Order requiring
Kontilai to be deposed would hurt his asylum application. As the Court stated in its prior Order
ruling on this question:
       Kontilai is legally obligated to respond to discovery requests. If Russia weighs
       his alleged fear of persecution in the United States differently because Kontilai
       complies with these important legal obligations, the Court finds that any such
       “burden” is not “undue.” Notably, Kontilai does not cite to a single case that
       finds undue burden in circumstances that even remotely approximate the situation
       presented here.

Docket # 427 at 2. The same holds true with respect to the current application.

        As he did in opposing prior applications seeking to compel discovery (Docket # 411),
Kontilai suggests that the Court should delay the proceedings — specifically “to seek briefs
amicus curie from asylum experts, such as the Office of the United Nations High Commissioner
for Refugees (‘UNHCR’) which has been charged by the United Nations General Assembly with
responsibility for providing international protection to refugees and other persons within its
mandate and for seeking durable solutions to their problems” (Docket # 425 at 7). Once again,
this Court rejects that request because (1) Kontilai has not shown “good cause” under Fed. R.
Civ. P. 6(b)(1) for failing to procure such materials at the time he filed his brief and (2) Kontilai
cannot even articulate a non-frivolous argument as to why these opinions would have any
bearing on the Court’s decision.



       2
           “*_” refers to the page numbers assigned by the Court’s ECF system.
                                                  2
      Case 1:19-cv-04355-LGS-GWG Document 454 Filed 07/17/20 Page 3 of 5




Location of the Deposition
        While “the party noticing [a] deposition usually has the right to choose the location,”
Buzzeo v. Bd. of Educ., 178 F.R.D. 390, 392 (E.D.N.Y. 1998) (internal quotation marks omitted)
(quoting 7 Moore’s Federal Practice - Civil § 30.20(1)(b)(ii)) (additional citation omitted), there
is a rebuttable presumption that, absent special circumstances, the deposition of a defendant will
be held where the defendant resides, see, e.g., Glatt v. Fox Searchlight Pictures Inc., 2012 WL
2108220, at *4 (S.D.N.Y. June 11, 2012); Estate of Gerasimenko v. Cape Wind Trading Co., 272
F.R.D. 385, 390 (S.D.N.Y. 2011). When the parties cannot agree on a location, “courts retain
substantial discretion to determine the site of a deposition.” Lewis v. Madej, 2016 WL 590236,
at *3 (S.D.N.Y. Feb. 11, 2016) (internal quotation marks omitted) (quoting Robert Smalls Inc. v.
Hamilton, 2010 WL 2541177, at *1 (S.D.N.Y. June 10, 2010)) (additional citation omitted).
“Factors guiding the Court’s discretion include the cost, convenience, and litigation efficiency of
the designated location.” SEC. v. Aly, 320 F.R.D. 116, 118 (S.D.N.Y. 2017) (citations omitted).
“The safety of the proposed venue may also be considered.” Id. (citations omitted).
       However, as we pointed out in Aly,
       The presumption that a deposition should take place where a defendant resides is
       based in part on the assumption that the plaintiff exercised choice as to the forum
       of the lawsuit, and thus the presumption is weakest where the plaintiff was
       constrained to file suit in a particular forum. See Mill–Run Tours, Inc. v.
       Khashoggi, 124 F.R.D. 547, 550 (S.D.N.Y. 1989); accord Ambac Assurance
       Corp. v. Adelanto Pub. Util. Auth., 2012 WL 1589597, at *6 (S.D.N.Y. May 7,
       2012); Ristevski v. S & P Carrier, Ltd., 2010 WL 1687878, at *2 (N.D. Ill. Apr.
       26, 2010). Here, the Commission did not have the option of bringing these
       federal securities claims in [Russia]. See In re Livent, Inc. Sec. Litig., 2002 WL
       31366416, at *1 (S.D.N.Y. Oct. 21, 2002) (“Plaintiffs’ choice of forum was
       effectively constrained insofar as the Canadian judiciary was unavailable to them
       as a forum for these claims,” due to exclusive jurisdiction of U.S. federal courts
       over claims under the Securities Act and Exchange Act). Thus, we will not
       accord [the defendant] the benefit of the presumption and will instead turn to the
       factors that guide a court’s discretion in resolving disputes over the locations of
       depositions.
Id.
        It is not necessary to examine the factors regarding the location of the deposition because
the Court is convinced that — regardless of how the factors were evaluated — it is in fact not
legally possible to conduct the deposition in Russia. 3 While Kontilai asserts without citation to
any United States sources of law that the Hague Convention could be used to arrange for a



       3
           We assume arguendo that Kontilai in fact is in Russia.


                                                 3
     Case 1:19-cv-04355-LGS-GWG Document 454 Filed 07/17/20 Page 4 of 5




deposition in Russia, 4 see Docket # 425 at 12, the SEC points to persuasive authority that the
United States has not accepted Russia’s accession to the Hague Convention insofar as it relates
to taking evidence (Docket # 434 at 7-9). The United States Department of State has specifically
addressed this question, stating:
       The United States has not accepted the Russian Federation’s accession to the
       Hague Convention on the Taking of Evidence Abroad in Civil and Commercial
       Matters because the Russian Federation did not name a central authority at the
       time of its accession, and did not make any specific declarations or reservations
       regarding methods of obtaining evidence. Due to the Russian Federation’s
       unilateral suspension of judicial cooperation in civil and commercial matters,
       requests for evidence submitted via diplomatic channels in the form of letters
       rogatory generally are not executed by Russian authorities. The U.S. Department
       of State and the U.S. Embassy in Moscow will transmit such requests on behalf of
       U.S. litigants.
U.S. Dep’t of State, Russia Judicial Assistance, Judicial Assistance Country Information (Nov.
15, 2013), https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/RussianFederation.html (“State Department Information”). This barrier to discovery
in Russia was described in Phoenix Process Equip. Co. v. Capital Equip. & Trading Corp., 2019
WL 1261352, at *10 (W.D. Ky. Mar. 19, 2019). Phoenix Process Equip. Co. noted that
“[b]ecause [a]n accession is effective only between the acceding country and those contracting
states that have accepted the accession, the United States and Russia are not treaty partners in the
Hague Evidence Convention.” Id. (second alteration in original, internal quotation marks and
citations omitted). “The procedures for requesting judicial assistance with foreign discovery
pursuant to the Hague Convention are, therefore, inapplicable to this case.” Id. (citations
omitted). In other words, the deposition cannot take place in Russia under the Hague
Convention.
        Kontilai suggests that his deposition could be conducted by videographic means (Docket
# 425 at 10-13). Indeed, Federal Rule of Civil Procedure 30(b)(4) permits the Court to order
“that a deposition be taken by telephone or other remote means,” including by videoconference.
See also, e.g., Usov v. Lazar, 2015 WL 5052497, at *1 (S.D.N.Y. Aug. 25, 2015); RP Family,
Inc. v. Commonwealth Land Title Ins. Co., 2011 WL 6020154, at *3-4 (E.D.N.Y. Nov. 30,
2011). But Kontilai does not explain how this would surmount the barrier to deposing Kontilai
       4
           Kontilai instead cites to his Russian legal expert, who concludes that
       a directed US Deposition conducted in the Russian Federation of an American
       Citizen (Mykalai Kontilai) to be used in an US Federal Civil Court can be
       conducted pursuant to the rules and procedures outlined in the Hague Evidence
       Convention. This would require the US Government Agency through its (Central
       Authority) to seek this permission through the (Central Authority) of the Russian
       Federation.
Docket # 426-3 at *12.
                                                  4
     Case 1:19-cv-04355-LGS-GWG Document 454 Filed 07/17/20 Page 5 of 5




in Russia. Moreover, as the State Department explains: “The Russian Federation does not permit
the taking of voluntary depositions of willing witnesses in civil and commercial matters.” State
Department Information. Thus, in the absence of contrary authority, we have no reason to
believe that a video deposition in Russia would be permissible under the Hague Convention. At
least one Court has accepted a defendant’s assertion of this principle. See Interlabservice, OOO
v. Illumina, Inc., 2017 WL 4217133, at *9 (S.D. Cal. Sept. 20, 2017) (accepting defendant’s
assertion that “Russian law prohibits the taking of depositions in Russia for American lawsuits
— even if the depositions are taken by videoconference”) (citation omitted).
        The Court might consider an application to hold the deposition by video from a location
other than Russia if it were persuaded that it was legally permissible to do so. But Kontilai has
not proposed any other location. And the only place that we know for sure Kontilai can legally
appear for the deposition is the United States. Kontilai has not articulated any impediment to his
appearing in the United States other than his argument regarding its effect on his asylum
application. Accordingly, Kontilai is ordered to appear for his deposition in this district on a date
agreed upon by the parties. If they cannot agree on a date, the parties may present their
proposals for the date by letter filed on or before July 24, 2020, and the Court will order the
deposition to take place on a date certain. 5
So Ordered.

Dated: July 17, 2020
       New York, New York




       5
          While Kontilai states that he intends to invoke the Fifth Amendment at his deposition
(Docket # 425 at 2, 10), he does not argue that his intention to do so has any bearing on the
location or manner in which the deposition should be taken. Thus, we have not considered the
effect of his stated intention on the question of the scheduling of the deposition.
                                                 5
